      Case 1:19-cr-00230-ECM-SRW Document 171 Filed 11/17/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                                )
                                                        )
        v.                                              ) CRIM. CASE NO. 1:19-cr-230-ECM
                                                        )              (WO)
JAREECE EDWARD BLACKMON                                 )

                         MEMORANDUM OPINION and ORDER

         Defendant Jareece Edward Blackmon (“Blackmon”) was charged on September

11, 2019, in a superseding indictment with one count of conspiracy to distribute and

possess marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 846, three counts of

possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1), one

count of use and discharge of a firearm to commit murder during and in relation to a drug

trafficking offense in violation of 18 U.S.C. 924(c)(1)(A), one count of possession with

intent to distribute marijuana in violation of 21 U.S.C. § 841(a)(1), and one count of

possession of a firearm in furtherance of a drug trafficking offense in violation of 18 U.S.C.

§ 924(c)(1)(A). (Doc. 28).

        On October 25, 2019, Blackmon filed a motion to suppress “the evidence found in

a search of his residence on August 16, 2017, as well as any fruits of that evidence or

statements made as a result of that unlawful search.”1 (Doc. 43 at 1). At the evidentiary

hearing, Blackmon affirmed that the only evidence he seeks to suppress is the black duffel

bag containing twenty pounds of marijuana. (Doc. 103 at 79). Blackmon asserts that the


1
  The relevant facts are set forth in the Magistrate Judge’s Report and Recommendation and, as such, are
not set out in full herein.
     Case 1:19-cr-00230-ECM-SRW Document 171 Filed 11/17/20 Page 2 of 7




officers “exceeded the scope of a protective sweep when they moved a refrigerator and

opened the small freezer section,” and “the black duffel bag and its contents are fruits of

this illegal warrantless search.” (Doc. 43 at 3). In his motion to suppress, Blackmon

opines that, either in seeking a search warrant after the Defendant’s arrest, the officers told

the issuing Judge about the duffel bag and it influenced the Judge to sign the warrant, or

“in the alternative, Officer Sweeny, intentionally or recklessly omitted the discovery of the

black duffel bag from the warrant affidavit. . . .” (Id. at 4). Blackmon asserts that, under

either scenario, the duffel bag should be suppressed. After an evidentiary hearing on the

motion to suppress, the Magistrate Judge recommended that the Court deny the motion.2

(Doc. 113).       On July 2, 2020, Blackmon filed objections to the Report and

Recommendation of the Magistrate Judge. (Doc. 119). Upon an independent and de

novo review of the record, including a review of the transcript of the hearing before the

Magistrate Judge, and for the reasons which follow, the Court concludes that the

Defendant’s objections are due to be OVERRULED, and the motion to suppress is due to

be DENIED.

                                 STANDARD OF REVIEW

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions of the Recommendation de novo. 28



2
   On June 22, 2020, the Magistrate Judge entered a Report and Recommendation that Blackmon’s motion
to suppress be denied. (Doc. 112). On June 23, 2020, the Magistrate Judge entered an Amended Report
and Recommendation. (Doc. 113). At this juncture, the Amended Report and Recommendation is the
operative Report and Recommendation.
                                                 2
     Case 1:19-cr-00230-ECM-SRW Document 171 Filed 11/17/20 Page 3 of 7




U.S.C. § 636(b)(1). The district court “may accept, reject, or modify the recommended

disposition; receive further evidence; or resubmit the matter to the magistrate judge with

instructions.” Fed. R. Crim. P. 59(b)(3).

       De novo review requires that the district court independently consider factual issues

based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ. of Ga., 896 F.2d 507,

513 (11th Cir. 1990). “[A]lthough de novo review does not require a new hearing of

witness testimony, United States v. Raddatz, 447 U.S. 667, 675–76, 100 S.Ct. 2406, 2412–

13, 65 L.Ed.2d 424 (1980), it does require independent consideration of factual issues

based on the record.” Id. If the Magistrate Judge made findings based on witness

testimony, the district court must review the transcript or listen to a recording of the

proceeding. Id. In this case, the Court has conducted a complete and careful review of

the record in this case, including the transcript of the suppression hearing. It has also

reviewed de novo those portions of the Magistrate Judge’s findings and recommendations

to which the Defendant objects. See 28 U.S.C. § 636(b)(1).

                                      DISCUSSION

       The Defendant first objects to the Magistrate Judge’s conclusion that the “officers

did not exceed the scope allowed by law for a protective sweep of the premises after

Blackmon’s arrest.” (Doc. 119 at 2). At the evidentiary hearing, officers testified about

the events that led to Blackmon’s arrest and the protective sweep of his residence. See

Maryland v. Buie, 494 U.S. 325 (1990) (discussing the constitutional limits of protective

sweeps conducted in conjunction with in-home arrests). After hearing all the testimony,
                                             3
      Case 1:19-cr-00230-ECM-SRW Document 171 Filed 11/17/20 Page 4 of 7




the Magistrate Judge found “that the task force officers’ search of defendant’s home was a

valid protective sweep under both the first and second Buie criteria.” (Doc. 113 at 24).

        “[F]or Fourth Amendment purposes, an arrest warrant founded on probable cause

implicitly carries with it the limited authority to enter a dwelling in which the suspect lives

when there is reason to believe the suspect is within.” United States v. Williams, 871 F.3d

1197, 1201 (11th Cir. 2017) (alteration in original; citation omitted); see also United States

v. Yarbrough, 961 F.3d 1157, 1163 (11th Cir. 2020) (“Officers executing a valid arrest may

conduct a protective sweep.”). It is undisputed that the officers were at the residence to

execute a valid warrant for Blackmon’s arrest on a charge of murder. After arresting

Blackmon, they entered the residence to conduct a protective sweep because they were

concerned there were other persons within the residence.3 After two other individuals

were removed from the premises, officers at the rear of the residence observed the

movement of blinds in the back bedroom. The movement of the blinds suggested that

another person might have been in the residence, and that person could have posed a danger

to the officers.

                To protect their safety while making, and after, an arrest, law
                enforcement officers may also perform a “protective sweep” of
                the residence. Buie, 494 U.S. at 327, 334, 110 S.Ct. at 1094,
                1098. A protective sweep is an exception to the general
3
  Blackmon also argues that “it was not reasonable, nor lawful, for the police to continue to conduct a
search after the arrest warrant was completely executed.” (Doc. 119 at 3). This objection lacks merit and
warrants only brief mention. Blackmon cites the Court to no authority to support his position that the
officers could not perform a protective sweep of the residence because Blackmon was in custody. More
importantly, the officers were entitled to take “reasonable steps to ensure their safety after, and while,
making the arrest.” Buie, 494 U.S. at 334. A protective sweep is “aimed at protecting the arresting
officers,” and was warranted in light of the officers’ belief that other persons remained in the residence.
The Defendant’s objection on this basis is due to be overruled.
                                                    4
     Case 1:19-cr-00230-ECM-SRW Document 171 Filed 11/17/20 Page 5 of 7




              requirement that officers need exigent circumstances and
              probable cause, or a search warrant, to conduct a search of a
              person’s home. Id. at 333-34, 110 S.Ct. at 1098. A protective
              sweep involves only a “cursory inspection of those spaces
              where a person may be found” and ends when the reasonable
              suspicion of danger is dispelled. Id. at 335-36, 110 S.Ct. at
              1099. In conducting a protective sweep, officers are permitted
              to look in “closets and other spaces immediately adjoining the
              place of arrest”—with or without probable cause or reasonable
              suspicion—because the threat of danger is greatest there. Id. at
              334, 110 S.Ct. at 1098. To search more removed areas of the
              residence, however, officers must have at least a reasonable
              suspicion of the presence of dangerous individuals. Id. That is,
              “there must be articulable facts which, taken together with the
              rational inferences from those facts, would warrant a
              reasonably prudent officer in believing that the area to be swept
              harbors an individual posing a danger to those on the arrest
              scene.” Id.

Williams, 871 F.3d at 1201–02.

       Officer Dodson testified that when the officers approached the kitchen area, the

refrigerator was canted away from the wall—“sitting somewhat of an angle off of the wall,

enough that you could put a human behind it.” (Doc. 103 at 44). Dodson grabbed the

freezer handle—the only handle on the refrigerator—and pulled the refrigerator towards

him so the other officer could see behind the appliance. When Dodson yanked the

refrigerator towards him, the freezer opened, and the duffel bag fell out. (Id. at 45). Based

on the officers’ reasonable belief that a person could hide behind the refrigerator, the

Magistrate Judge concluded, and the Court agrees, that the officers’ actions constituted a

permissible protective sweep. See Buie, 494 U.S. at 334 (“[A]s an incident to the arrest

the officers could, as a precautionary matter and without probable cause or reasonable


                                             5
     Case 1:19-cr-00230-ECM-SRW Document 171 Filed 11/17/20 Page 6 of 7




suspicion, look in closets and other spaces immediately adjoining the place of arrest from

which an attack could be immediately launched.”). The Defendant’s objection that the

protective sweep exceeded the scope permitted by law is due to be overruled.

       To the extent that Blackmon is challenging the Magistrate Judge’s credibility

findings related to the officers’ testimony, his objections on this basis are also due to be

overruled. When accepting the Magistrate Judge's credibility findings, the district court

must review the transcript or listen to a recording of the proceedings. Jeffrey S., 896 F.2d

at 513. The Court is not required to rehear the testimony. United States v. Powell, 628

F.3d 1254, 1257 (11th Cir. 2010). The Court has carefully reviewed the transcript from

the evidentiary hearing as well as the exhibits admitted into evidence at the evidentiary

hearing. The Court finds no basis to disturb the Magistrate Judge's credibility findings

that Officer Dodson pulled the refrigerator handle to check behind the appliance for a

person, and the duffel bag fell out of the freezer.              The Magistrate Judge’s

Recommendation is detailed, well-reasoned and supported by the testimony. The Court

concludes that the Magistrate Judge's credibility determinations and her factual findings

support her legal conclusion that the protective sweep was valid. Blackmon’s objections

to the Magistrate Judge’s credibility determinations and factual findings are due to be

overruled.

       Finally, Blackmon argues that the officer seeking the search warrant issued after the

Defendant’s arrest omitted “the circumstances of the unlawful search from his affidavit

with the purpose of ensuring the bag’s admissibility as legally obtained evidence.” (Doc.
                                             6
     Case 1:19-cr-00230-ECM-SRW Document 171 Filed 11/17/20 Page 7 of 7




119 at 4). Blackmon’s conclusory allegations that the protective sweep was unlawful, and

thus tainted the search warrant affidavit, are simply insufficient as a matter of law.

Blackmon points the Court to no evidence that the officer “intentionally omitted the

circumstances” of the protective sweep from his affidavit, and his objection on this basis

is due to be overruled.

       The Court pretermits discussion of the Defendant’s objection regarding the

applicability of the doctrine of inevitable discovery as the Court concludes that the

Defendant’s motion to suppress is due to be DENIED on the basis that the protective sweep

was valid.

                                    CONCLUSION

       For the reasons as stated, the Court concludes the Defendant’s motion to suppress

(doc. 43) is due to be denied. Accordingly, it is

       ORDERED as follows that:

       1. the Defendant’s objections (doc. 119) are OVERRULED;

       2. the Amended Report and Recommendation of the Magistrate Judge (doc. 113)

             is ADOPTED; and

       3. the Defendant’s motion to suppress (doc. 43) is DENIED.

       Done this 17th day of November, 2020.


                                           /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE


                                             7
